CARPENTER, J.
This is an action brought by John J. Doyle against Patrick H. McGowan and others to recover for materials and labor furnished in renovating a dwelling house on Young Avenue in Providence. The case was tried before a jury and the jury returned a verdict for the plaintiff in the sum of $2650. Thereupon the defendant filed a motion for a new trial, alleging the usual grounds.
It appeared from the- evidence of the plaintiff that he did work and furnished materials in reconstructing a one family cottage at No. 3 Young Avenue into a two family dwelling house. His testimony was that he furnished all the materials and did all the work in this reconstruction. He further testified that he advised the defendants that the labor would cost them $1.20 per hour and that the materials would cost them what they cost him; also that he had received $2650 on account of the work he had done. There was considerable evidence in contradiction of the contract as set forth by the plaintiff’s testimony, and •there was some evidence that the work was not done in a workmanlike manner, and that the charges made for the work were unreasonable.
The evidence set forth a pure question of fact for the jury to decide, and they found that the plaintiff was justly entitled to have $2650 more for the work and labor done and for the materials furnished.
In arriving at their verdict, the jury disallowed some items and. allowed others. As to how the jury arrived at the verdict of $2650, this -Court is unable to determine, but feels upon the evidence presented that substantial justice has been done.
Motion for new trial denied.